  Case 3:17-cv-00609-B Document 52-1 Filed 12/26/18                Page 1 of 1 PageID 365



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

TONY AND MII’S, INC.                           §
TONY THANGSONGCHAROEN, and                     §
SOMNUEK THANGSONGCHAROEN                       §    Case No. 3:17-cv-609-B
                                               §
               Plaintiffs,                     §
                                               §
       vs.                                     §
                                               §
UNITED STATES OF AMERICA,                      §
                                               §
               Defendant.                      §

               ORDER GRANTING THE UNITED STATES’ UNOPPOSED
                     MOTION FOR A STAY OF DEADLINES

       The Court, having reviewed the United States’ Unopposed Motion for a Stay of all

Deadlines in this Matter in light of Lapse of Appropriations, in the above-captioned case, and for

good cause showing, GRANTS the motion. Once funds have been appropriated for the

Department of Justice, counsel for the United States will inform the Court, at which point, new

deadlines will be scheduled.


                                             JANE BOYLE
                                             UNITED STATES DISTRICT JUDGE




                                            Page 1 of 1
